 LENZ & RIECKER 143Lenz & Riecker and Local 31, Graphic Communica-tions International Union. Case 22ŒCAŒ24921 September 12, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On February 14, 2003, Administrative Law Judge El-eanor MacDonald issued the attached decision.  The Re-spondent filed exceptions with supporting arguments.  Neither the General Counsel nor the Union filed a brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.1I. The Respondent, Lenz & Riecker, is a commercial book and financial printer.  It had facilities in Totowa, New Jersey (the Clarkwood facility, involved here), Al-bany, New York, and Pennsylvania.  The Charging Party, Local 31, Graphic Communications International Union (the Union), was the exclusive bargaining representative of a unit of the Respondent™s employees.  Most recently, the parties had a collective-bargaining agreement for the period October 1, 1999, to September 30, 2004. On June 18, 1997, the Respondent and the Union en-tered into a ﬁLetter of Agreementﬂ that provided that the parties: Recognize that the Employer is engaged in a highly competitive business and that it has lost major custom-ers in recent years.  The Union recognizes that for a number of years the Employer has subcontracted work and has transferred work to its related companies . . . and that in keeping with the need for managerial flexi-bility it recognizes that this conduct was and is proper and shall continue to be permitted.  The Employer rec-ognizes in light of the above that some protection is warranted against the lose [sic] of permanent jobs as a primary and direct result of subcontracting or transfer of work . . . . The parties . . . agree that the Employer shall have the right to: (a) subcontract work,                                                                                                                       1 In the absence of exceptions, we adopt the judge™s finding that the Respondent violated Sec. 8(a)(5) and (1) of the Act by contacting bar-gaining unit members directly and offering them temporary employ-ment after October 5, 2001. (b) transfer work or relocate work to facilities which it may acquire, or to its related companies, provided that in the event that as a primary and direct result of sub-contracting and/or transfer of jobs traditionally done by the Employer at Clarkwood to its related companies, there are permanent layoffs, sixty-five percent (65%) of the number of jobs in the bargaining unit as of the date of this Letter of Agreement shall be preserved from permanent layoffs which are the primary and direct re-sult of such subcontracting or transfer. (c) transfer or relocate equipment. (d) sell its assets or operations. (e) discontinue or eliminate its operations.  [Emphasis added.] Because of a continuing decline in the Respondent™s financial health, in the spring of 2001, the Respondent began looking for a buyer for its business.  In March,2 the Respondent stopped paying contractual benefits for bar-gaining unit members.  In May and June, the Respondent laid off a substantial number of employees.  By July, the Respondent™s condition had deteriorated to the point that its management had determined that it could not con-tinue.  On July 13, the Respondent™s management called a meeting of the Respondent™s creditors to discuss its plan to sell the Company as a going concern.  The Com-pany reported to its creditors, including the Union, that it did not intend to shut down immediately because it had a substantial amount of work in progress that it wanted to complete and it feared that it would not be able to collect its outstanding accounts receivable if it did not complete pending orders for its customers.  It also expressed fear that its customers with pending orders would sue it if it did not complete their orders. In August, the Respondent was able to stave off an in-voluntary bankruptcy petition filed by its creditors by securing debtor-in-possession financing from its princi-pal lender, GE Capital Corp. (GECC).  GECC provided the financing for a term of 30 days so that the Respon-dent could find a buyer for the going concern.  On the basis of that financing, the bankruptcy court approved the Respondent™s Chapter 11 petition.   During the 30-day period prescribed by the financing agreement and the bankruptcy court, the Respondent was unable to find a buyer for the Company.  On September 26, the Respondent informed its employees that it was going to close the Totowa plant on October 5 and would begin laying off employees on September 28.  On Sep-tember 27, the Respondent conveyed the same informa-tion to the Union and offered to bargain over the effects  2 All dates are in 2001. 340 NLRB No. 21  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144 of its decision to liquidate.  On September 28, the Re-
spondent and GECC reached agreement on additional 
funding to allow Respondent to wind down its business.  
The financing included funding for payroll only until 
October 5.  By October 5, the Respondent had laid off all 
but two or three employees. 
On October 1, Respondent subcontracted with Inter-
state Litho Corporation (Interstate) to complete the Re-

spondent™s outstanding work.  Pursuant to the subcon-
tract, Interstate was to perform work previously done by 
bargaining unit members.  Interstate continued to do 
work pursuant to the subcontract until sometime in No-
vember. 
II. The complaint alleged that the Respondent violated 
Section 8(a)(5) and (1) of the Act by laying off employ-
ees in September 2001 and then subcontracting unit work 
without prior notice to or an opportunity for bargaining 
with the Union.  
The judge found the violations as alleged.  She agreed 
with the General Counsel that the Respondent had an 

obligation to give notice to, and to bargain with, the Un-
ion over its decision to subcontract bargaining unit work.  
The judge rejected the Respon
dent™s argument that the 
terms of its GECC financing and the strictures of its 
bankruptcy proceeding made it impossible for it to have 
paid bargaining unit members to do the work that it sub-
contracted to Interstate.   
The judge relied upon two factors to support her con-
clusion that the Respondent failed to prove that it would 

have been impossible to retain bargaining unit members 
to do the subcontracted work. 
 First, she concluded that 
the Respondent™s ability to pay several bargaining unit 

members to do specialty work in October demonstrated 
the absence of an absolute prohibition on employing bar-

gaining unit members after September.  Second, she 
pointed to the Respondent™s post hoc request to the bank-
ruptcy court for approval of its Interstate subcontract as 
evidence that the court™s prea
pproval was not a necessary 
precondition for expenditures. 
The judge also rejected 
the Respondent™s argument 
that, because its decision to subcontract was based on 
economic exigencies, it was not
 a mandatory subject of 
bargaining.  The judge found the case upon which the 
Respondent relied, 
Dorsey Trailers, Inc. v. NLRB
, 134 
F.3d 125 (3d Cir. 1998), distinguishable.  She found that, 

in contrast to 
Dorsey Trailers
, the evidence showed that 
the bargaining unit members could have done the sub-
contracted work and that th
e subcontracting had an ad-
verse impact on the unit, in that the Respondent laid off 
bargaining unit members sooner than it would have, ab-
sent the subcontracting.  Finally, the judge rejected the 
Respondent™s contention that the 1997 Letter of Agree-
ment privileged the subcontracting. 
The Respondent excepts, ar
guing that the bankruptcy 
court order and the terms of its financing made it impos-

sible for it to use its debtor-in-possession financing to 
pay bargaining unit members.  Accordingly, the Respon-
dent argues that it should be excused from the asserted 

obligation to bargain with the Union over its decision to 
subcontract.  Because the subcontracting was an eco-
nomic necessity, the Respondent further excepts to the 
judge™s conclusion that its decision to subcontract was a 
mandatory subject of bargai
ning.  The Respondent also 
excepts to the judge™s finding that it was not privileged to 
subcontract pursuant to the 1997 Letter of Agreement.  
The Respondent argues that the letter constitutes an ac-

knowledgement by the Union that subcontracting oc-
curred in the normal course of the Respondent™s business 
and that, as such, it did not violate the parties™ collective-
bargaining agreement.  Finally, the Respondent argues 
that the subcontracting did not primarily and directly 
cause the layoffsŠthe decision to liquidate the business 
was the causeŠand, therefore, paragraph (e) of the Let-
ter of Agreement privileged the layoffs. 
For the following reasons, we find merit in the Re-
spondent™s exceptions, reverse the judge, and dismiss the 

complaint allegations that the Respondent violated Sec-
tion 8(a)(5) by subcontracting bargaining unit work and 
laying off the employees who would have performed the 
work otherwise. 
III. 
Section 8(a)(5) of the Act makes it an unfair labor 
practice for an employer ﬁto refuse to bargain collec-
tively with the representative of his employees . . . .ﬂ  
Section 8(d) defines collective bargaining to include ﬁthe 
performance of the mutual 
obligation of the employer 
and the representative of the 
employees to meet at rea-
sonable times and confer in good faith with respect to 
wages, hours, and other terms and conditions of em-
ployment, . . . .ﬂ  An employer™s decision to terminate its 
business is not a mandatory subject of bargaining.  See
 Textile Workers v. Darlington Mfg. Co.
, 380 U.S. 263, 
268, 274Œ275 (1965) (ﬁan employer has the absolute 
right to terminate his entire 
business for any reason he 
pleasesﬂ).   Accordingly, an 
employer has no duty to bar-
gain over its decision to terminate its business.  Nonethe-
less, an employer has a duty, upon request, to bargain 
about the effects of such a 
decision on employees, ﬁsince 
jobs [are] inexorably elim
inatedﬂ by the decision to 
close.  First National Maintenance Corp. v. NLRB
, 452 
U.S. 666, 677 (1981).  Accordingly, the employer must 
give the union adequate notice before implementation of 
such a decision and provide it with an opportunity to 
 LENZ & RIECKER 145bargain as to the effects of
 the decision on employees.  
Id. at 681. 
Here, the parties do not dispute that the Respondent™s 
decision to terminate its business was not a mandatory 
subject of bargaining.  Accordingly, the Respondent had 
no duty to bargain over its decision to wind down its 
operations at the end of September and ultimately to 

shutter the Totowa facility.  The dispute here involves 
whether the Respondent failed in its bargaining obliga-
tion relating to its means of completing its pending or-
ders, after it made the decision to liquidate its business. 
We find that the Respondent had an ﬁeffects bargain-
ingﬂ obligation to provide the Union with an opportunity 
to bargain over how it was going to wind down its opera-
tions.  The manner in which it was going to complete 
those orders pending at the time it decided to liquidate its 
business was part of the wind-down process.  The Inter-
state subcontract and the layoff of those employees who 

would have done the bargaining unit work subcontracted 
to Interstate were effects of the Respondent™s decision to 
terminate its business over which the Respondent was 
obligated to bargain.  See 
Bridon Cordage, Inc.
, 329 
NLRB 258, 259 (1999) (how the employer implements a 
reduction in its production capacity is an effect of the 

decision to reduce operations
 and therefore is a manda-
tory subject of bargaining).   
We further find, however, that the Respondent did not 
fail its obligation in this respect.  When it decided to ter-
minate operations at the Totowa plant, the Respondent 
notified the Union of its decision to liquidate and explic-
itly offered to bargain over the effects of this decision.  
Once an employer gives notice 
of its decision and affords 
a reasonable opportunity for bargaining, the union has an 

obligation to take advantage of the opportunity by re-
questing bargaining.  Where the union does not do so, the 
Board will not find a failure-to-bargain violation.  See
 Associated Milk Producers, 
300 NLRB 561, 563 (1990). 
Here, the Union waived its right to bargain over the ef-
fects of the Respondent™s decision to terminate its busi-
nessŠincluding the Interstate subcontract and the Sep-
tember layoffs.
3  Its waiver can be discerned from its 
inaction at the time it recei
ved notice of the Respon-
dent™s decision, considered in light of the 1997 Letter of 
Agreement.  When the Unio
n received notice of the Re-
spondent™s decision and its offer to bargain over the ef-
fects of that decision, the Union did not respond.  It 
failed to respond even though it knew, from its participa-

tion as a creditor in the Respondent™s bankruptcy pro-
                                                          
                                                           
3 Thus, we do not dispute the judge™s
 assertion that the Respondent 
failed to establish that it was impo
ssible for it to bargain over the sub-
contracting.  Because, however, the Union failed to request bargaining, 
the Respondent™s ability to bargain is irrelevant. 
ceedings, that there were seve
ral pending orders that the 
Respondent intended to complete and that the Respon-
dent™s authorization to use its debtor-in-possession fi-
nancing to fund its payroll would expire at the end of 
September.  Armed with these facts, the Union knew or 
reasonably should have known that there were issues 
about the manner of the liquidation of the Respondent™s 

operations that would affect its bargaining unit mem-
bers.
4  Having failed to request bargaining about those 
issues, the Union cannot now complain of the Respon-
dent™s failure to fulfill its statutory obligation.
5The terms of the 1997 Letter of Agreement, in turn, 
presumably explain the Union™
s inaction.  The 1997 Let-
ter of Agreement specifically
 recognizes the Respon-
dent™s right to subcontract a portion of bargaining unit 
work.  Indeed, the letter imposes a restriction only on 
subcontracting that primarily and directly causes the 
permanent layoff of more than 35 percent of the bargain-

ing unit that existed as of the time of the letter.  That is 
not the case here.  The employees at issue here were laid 
off as a consequence of the Respondent™s decision to 
terminate its business, not because of the Interstate sub-
contract.  To the extent that some employees were laid 
off because of the subcontracting, the terms of the letter 

demonstrate that the Union anticipated that it would not 
bargain over the subcontracting of small amounts of bar-
gaining unit workŠsuch as was covered by the Interstate 
subcontractŠthat resulted in the layoff of a relatively 
small proportion of the historic bargaining unitŠsuch as 
the layoffs at issue here. 
Under these circumstances, we
 find that the General 
Counsel has not met his burden of demonstrating that the 

Respondent failed to fulfill its statutory bargaining obli-
gation.  Accordingly, we reverse the judge and dismiss 
the complaint allegation that the Respondent violated 
Section 8(a)(5) and (1) of the Act by subcontracting bar-
gaining unit work and by laying off the employees who 
would have done the bargaining unit work had the Re-
spondent not subcontracted it. 
 4 We disagree with the judge that
 the Respondent™s failure to give 
notice specifically of the Interstate subcontract is sufficient to constitute 
a violation.  As explained above, the subcontract was an effect of the 
decision to liquidate the business.  There is no dispute that the Respon-
dent offered to bargain over such effects.    
5 The Respondent made its offer to
 engage in effects bargaining on 
September 27 and entered into its su
bcontract with Interstate on Octo-ber 1.  In some contexts, 4 days ma
y not be sufficient to constitute a 
meaningful amount of time for e
ffects bargaining, as required by 
First National Maintenance
, 452 U.S. at 677Œ678 fn. 15, 681.  Here, in light 
of the press of events in the bank
ruptcy court and the deadlines for 
completing the pending orders, we fi
nd that it was a reasonable amount 
of time. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146 ORDER The National Labor Relations Board orders that the 
Respondent, Lenz & Riecker, Totowa, New Jersey, its 
officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Dealing directly with bargaining unit employees 
and bypassing the Union. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in Totowa, New Jers
ey, copies of the attached 
notice ﬁAppendix.ﬂ6  Copies of the notice, on forms pro-
vided by the Regional Director for Region 22, after being 
signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in con-
spicuous places including all places where notices to 

employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since October 5, 2001. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the complaint is 
dismissed insofar as it alleges that the Respondent vio-

lated the Act other than found herein. 
 CHAIRMAN BATTISTA, concurring. 
I do not pass on the issu
e of whether the Respondent 
had a duty to bargain over its decision to subcontract 
because it was an effect of it
s decision to liquidate its 
business.  Assuming arguendo that there was such a duty, 
I agree with the majority for the reasons set forth in its 
decision, that the Union failed to assert its right to bar-
gain and, thus, no violation occurred.  Further, to the 
                                                          
 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
extent that the decision to 
subcontract was not an ﬁeffectﬂ 
of the decision to liquidate, I conclude that the Respon-
dent had no obligation to bargain because the decision to 
subcontract was not a mandat
ory subject of bargaining. 
Decisions to subcontract are not always mandatory sub-
jects of bargaining.  In 
Fibreboard Paper Products Corp. 
v. NLRB, 379 U.S. 203 (1964) (
Fibreboard
), the Su-
preme Court found that subcontracting which constitutes 

ﬁthe replacement of employees in the existing bargaining 
unit with those of an independent contractor to do the 
same work under similar conditions of employmentﬂ is a 
mandatory subject of bargaining.  Id. at 213.  Justice 
Powell explained in his concurring opinion in 
Fibre-
board
, however, that where the decision to subcontract 

was in essence an entrepreneurial decision, it would not 
be subject to compulsory collective bargaining: 
Nothing the Court holds today should be understood as 
imposing a duty to bargain collectively regarding such 
managerial decisions, which lie at the core of entrepre-
neurial control.  Decisions concerning . . . the basic 
scope of the enterprise are 
not in themselves primarily 
about conditions of employment, though the effect of 
the decision may be necessarily to terminate employ-
ment.  If, as I think clear, the purpose of Section 8(d) is 
to describe a limited area subject to the duty of collec-
tive bargaining, those management decisions which are 
fundamental to the basic direction of a corporate enter-
prise . . . should be excluded from that area. 
Id. at 223.  See also 
First National Maintenance Corp. v. 
NLRB, 452 U.S. 666, 688 (1981) (decision to terminate a 
portion of business is a core entrepreneurial decision not 
subject to compulsory bargaining). 
The Respondent™s decision here to subcontract was 
just such a core entrepreneur
ial decision and, therefore, 
was not a mandatory subject of bargaining.  The record 
shows that the Respondent subcontracted with Interstate 
Litho Corporation (Interstate) to complete its pending 
orders as part of its decision to give up its efforts to sell 
the Company as a going concern, and instead to liquidate 
the Company.  The Respondent intended to shut down, 
but it feared that if it did so immediately, it would not be 
able to complete customer work in progress.  The result 
would be that the customers would not pay and might 
sue.  As a stop-gap measure,
 the Respondent resorted to 
subcontracting for a period of about 1 month.  Thus, the 
subcontracting was an entrepreneurial decision to delay 
the shutdown so as to avoi
d the economic consequences 
of an immediate shutdown. This case is not a typical Fibreboard
 subcontracting 
case where, for labor cost re
asons, the employer substi-
tutes the subcontractor™s employees for its own without 
altering its ongoing operations.  For example, in 
Torring- LENZ & RIECKER 147ton Industries, 
307 NLRB 809 (1992), the employer™s 
normal businessŠthe production and sale of ready-mix 
concreteŠcontinued unaltered by the employer™s deci-
sion to subcontract truck driving services used to trans-
port the concrete.  In the 
instant case, the decision to subcontract the pending work was part of the Respon-

dent™s decision to radically
 change its overall opera-
tionsŠindeed to end them.  To compel the Respondent 
to bargain over its decision to subcontract here would be 
to require the Respondent to 
cede control over the scope 
and direction of its business.  The Act does not require 
such a relinquishment of control. 
Therefore, I concur that the Respondent did not violate 
Section 8(a)(5) and (1) of the Act by subcontracting bar-
gaining unit work and laying off bargaining unit mem-
bers without first bargaining with the Union. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT deal directly with you and bypass the 
Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 LENZ 
& RIECKER 
 Dorothy Foley, Esq.,
 for the General Counsel.
 Jacqueline Greenberg, Esq. (Duane Morris, LLP), 
of Newark, 
New Jersey, for the Respondent. 
Paul A. Montalbano, Esq. (Cohen, Leder, Montalbano & 
Grossman), 
of Kenilworth, New Jersey, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
ELEANOR MACDONALD, Admi
nistrative Law Judge.  
This case was heard in Newark, New Jersey, on July 22, 2002.  
The complaint alleges that Resp
ondent, in violation of Section 
8(a)(1) and (5) of the Act, laid off its bargaining unit employ-
ees, subcontracted unit work wit
hout prior notice to the Union, 
and bypassed the Union and dealt 
directly with employees. The 
Respondent denies that 
it violated the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent in November 2002, 

I make the following  
FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation, with a location in Totowa, 
New Jersey, engaged in the printing, binding, and distribution 
of print products, performed services valued in excess of 
$50,000 annually for customers located in States other than the 
State of New Jersey.  I find th
at at all material times Respon-dent has been an employer engaged in commerce within the 

meaning of Section 2(2), (6), and (7) of the Act and that Local 
31, Graphic Communications Inte
rnational Union is a labor organization within the meaning of Section 2(5) of the Act.  
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background The Respondent is a commercial book and financial printer.  
It specializes in printing one or two color reference or informa-
tion documents that typically have a high page count and are 
time sensitive materials.  The instant case concerns Respon-
dent™s Clarkwood location in To
towa, New Jersey.  At the time 
of the material events Respondent also owned a plant in Penn-

sylvania and it leased a premises in Albany, New York. 
The Union has been the designated exclusive collective-
bargaining representative of a 
unit of Respondent™s employees 
and it has been recognized by the Respondent in successive 

collective-bargaining agreements, the most recent of which has 
a term from October 1, 1999, to September 30, 2004.  The ap-
propriate unit is: 
 All employees of the Employer
 operating or assisting on 
printing presses, including le
tterpress offset, (lithographic) 
and associated devices.  Also, employees employed as offset 
cameramen, strippers and platemakers, all dark-room work, 
opaquing and dot etching, porters, utility men and stock han-
dlers in the pressroom, except those employees employed in 
member shops who are under contract with another recog-
nized union. 
 On June 18, 1997 the Respondent and the Union entered into 
a ﬁLetter of Agreement.ﬂ
1  The Letter Agreement provided that 
the parties:  
 recognize that the Employer is engaged in a highly competi-
tive business and that it has lost major customers in recent 
years.  The Union recognizes that for a number of years the 
Employer has subcontracted work and has transferred work to 
its related companies . . .  and that in keeping with the need 
for managerial flexibility it recognizes that this conduct was 
                                                          
 1 The letter identified the employer as ﬁClarkwood Division of Lenz 
& Riecker, Inc.ﬂ in Totowa, New Jersey. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148 and is proper and shall continue to be permitted.  The Em-
ployer recognizes in light of the above that some protection is 
warranted against the lose [sic] of permanent jobs as a pri-
mary and direct result of subcontracting or transfer of work. 
. . . 
The parties . . . agree that the Employer shall have the 
right to:  (a) subcontract work, (b) transfer or relocate work to facilities which it may acquire, or to its related companies, 
provided that in the event that as a primary and direct re-
sult of subcontracting and/or transfer of jobs traditionally 
done by the Employer at Clarkwood to its related compa-
nies, there are permanent layoffs, sixty-five percent (65%) 
of the number of jobs in the ba
rgaining unit as of the date 
of this Letter of Agreement 
shall be preserved from per-
manent layoffs which are the pr
imary and direct result of 
such subcontracting or transfer. 
(c) transfer or relocate equipment . . . . 
(d) sell its assets or operations. 
(e) discontinue or eliminate its operations.  
 Steven Riecker was CEO and president of Respondent from 
March 2000 until May 2002.
2  He is a manager, supervisor and 
agent of Respondent within the meaning of the Act. 
B.  Bankruptcy Filings and Layoffs 
Riecker testified that beginning in March 2001 Respondent 
had been trying to find a buyer for the business.  By April and 
May 2001 the Respondent was incurring losses of $200,000 per 
week.  By July 2001 the Respondent was out of cash and it was 
negotiating with two or three poten
tial buyers with the object of 
selling the operating assets imme
diately and then disposing of 
the real estate.  Respondent wanted to wrap up its operations 
and pay off its creditors.  Management did not have the inten-

tion to continue to operate the Company.  In July 2001, Re-
spondent retained Duane Morris as counsel and on July 13 a 
creditors™ meeting was held.  Riecker testified that counsel for 
Local 31 attended the meeting.  Respondent informed the credi-
tors that it was trying to sell 
the corporation as a going concern 
in an orderly liquidation.  So
me of the creditors asked why 
Respondent did not shut down i
mmediately.  Respondent re-
plied that there had been substantial layoffs in May and June 
and that the busy season of July, August, and September was 
starting.  There was a lot of work in progress and Respondent 
needed employees to complete 
the jobs and enable Respondent to bill its customers for the finished products.  Respondent had 
over $3 million in outstanding accounts receivable from those 

customers and it believed that if it did not complete all the work 
owing to those clients it would not be able to collect the 
amounts due.  Respondent stressed that it wanted to sell the 
company as a going concern.  At the meeting Riecker told 
counsel for the Union that he d
oubted that unit jobs would be 
preserved in Totowa.   
On August 8, 2001, some of Respondent™s creditors filed an 
involuntary Chapter 7 petition 
for bankruptcy which would 
                                                          
                                                           
2 Reicker had previously worked in
 various sales and customer ser-
vice positions for Respondent from 1983 until 1992.   
have entailed an immediate shut
down of the plant.  Respondent 
opposed this filing because it believed that it could obtain 
maximum value from the sale only if the business were still a 
going concern.  On August 30, Respondent filed a voluntary 
bankruptcy petition under Chapter 11.  Respondent hoped to 
convince its lender, GE Capital Corporation, the creditors™ committee and the bankruptcy court to approve debtor-in-
possession financing so that Re
spondent could pursue a sale.
3The employees walked off th
e job on August 30 because Re-
spondent could not fund its payroll.
  On that day, Riecker ad-
dressed a memo to the employees
 informing them that Respon-dent was hoping to have enough time to sell the Company and 
that it hoped the bankruptcy cour
t would approve the debtor-in-possession financing and thereby 
approve issuing paychecks to 
the employees.  The memo said, ﬁThe bankruptcy court will 
evaluate offers to purchase all or parts of the company, and 
some may involve keeping all or
 some of it™s [sic] manufactur-
ing locations operating under new 
ownership.ﬂ  Riecker told the 
employees that everyone had to work hard to complete a large 
volume of work currently in the plant so that Respondent would 
retain its customers ﬁto keep the company attractive to current 
or future buyers.ﬂ  He also pointed out that completion of work 
would help fund paychecks in the coming weeks.   
On August 31, the court approved the Respondent™s petition 
under Chapter 11.  Riecker testified that pursuant to the terms 
of the debtor-in-possession fina
ncing approved by the court 
Respondent had 4 weeks to sell the Company or it would be 
shut down.  GE Capital would not extend further credit after 
that time. 
Riecker testified that potential
 buyers engaged in discussions 
with Respondent for deals including the good will and the 
equipment of Respondent or just the good will.  However, Re-
spondent was not successful in finding a buyer within the 4-
week period.
4  The Respondent™s losse
s continued and all the 
concerned parties wanted the plant to cease operating as soon 
as possible.  On September 
26, 2001, Riecker addressed a 
memo to all employees stating, in relevant part: 
 We regret to inform you that due to the decision of a bank-

ruptcy Judge, the Company™s plant located . . .  in Totowa, NJ 
will cease operation.  The closure of the plant will occur on or 
about October 5, 2001 and separations of employment (Lay-
offs) will commence on September 28, 2001.  
 On September 27, Riecker sent 
a letter to Erik Johnson the 
president of Local 31 repeating the information that the plant 
would close on or about October 5 and that layoffs would occur 
beginning September 28.  The letter stated: 
 The Company offers to negotiate the effects of the closure on 
the employees your Union represents subject to the Bank-
ruptcy proceeding.  Please call Gerry Fields at Lenz & 
Riecker to schedule a date for such a meeting. 
  3 GE Capital had entered into an agreement on July 31, 2000, to pro-
vide financing for Respondent. 
4 During the 4-week debtor-in-possession period the Company did 
not try to sell its real estate.   
 LENZ & RIECKER 149On September 28 some unit employees were given layoff let-
ters.  About 15 employees con
tinued to work into the week 
ending October 5.  By the second week of October 2001, the 
plant employed about two or three people, according to 
Riecker.  
Barry Levinson was the chief financial officer of Respondent 
from April 2000 until December 31, 2001.  Levinson was on 
the team that negotiated with GE
 Capital to obtain financing for 
the Company™s operations.  Levinson prepared a budget for 
submission to GE Capital.  After GE Capital approved the 
budget submitted by Respondent the budget was submitted to 
the bankruptcy court for its approval.  On August 30 or 31, 
2001, Respondent and GE Capital 
agreed to an amendment of 
the original agreemen
t with GE Capital that provided funding 
while Respondent sought to sell the assets.  The bankruptcy 
court approved the financing on 
August 31.  On September 28, 
2001, Respondent and GE Capital agreed to another round of 
funding to wind down the business.  As part of this agreement, Respondent prepared an operating budget for the month of 

October which included payrol
l for unit members only until 
October 5.  Levinson stated that under the terms of the budget 
submitted for approval to the court Respondent could not pay 
unit employees™ wages after Oct
ober 5, 2001.  Levinson testi-fied that the lender and the creditors™ committee had informed 
Respondent ﬁas to what they wo
uld permit and I was instructed 
on how to prepare the budget so that it would be approved by 
the court.ﬂ  Levinson said that Respondent ﬁhad no choiceﬂ but to prepare the budget in accord
ance with the wishes of the 
lender and the creditors™ committee.   
Levinson testified that when he
 participated in negotiations 
with GE Capital and prepared the budget for the period after 
September 28 he did not includ
e a line item to pay unit em-
ployees beyond October 5 becaus
e Respondent intended to sub-contract the work.  Levinson 
had known at the end of August 
that if Respondent did not find a buyer within the next 4 weeks 
it might have to subcontract uncompleted work.   
Levinson testified in the bankr
uptcy court hearing on August 
31 in order to gain the court™s approval of financing while Re-
spondent sought to sell the business.  Levinson informed the 
court that Respondent intended to
 ship some equipment to its 
plant in Pennsylvania and operate
 it on a nonunion basis.   
C.  Subcontracting 
On about October 1, 2001, the Respondent subcontracted 
bargaining unit work.  The subc
ontracting took place pursuant 
to an ﬁAgreement to Sub-Contract Printing Workﬂ signed by 
Riecker and Henry Becker, the president of Interstate Litho 
Corporation.  The Agreement rec
ites the fact that Respondent is 
a debtor-in-possession.  The Agreement provides that Interstate 

will fulfill the obligations of Respondent to its customers, using 
Respondent™s logo and applicab
le service marks and trade 
marks, and that Interstate will invoice the completed and 
shipped work to Respondent on a COD basis.  The Agreement 
states that it will become effective when so ordered by the 
bankruptcy court.  Levinson testif
ied that the work was sent to 
be completed at Interstate be
fore Respondent applied to the 
court to approve the subcontracting arrangement on December 
14, 2001.  The Agreement was approved nunc pro tunc by the 
bankruptcy court.  
Levinson, testified that Respondent had met with Henry 
Becker of Interstate in an effort to sell him the Company™s as-
sets including the real estate, machinery, and equipment.  In 
fact, Becker bought some equipment from Respondent and he 
transferred the work to Pennsyl
vania.  Levinson stated that 
Respondent had hoped to preserve customers who would go 

with Becker if he were the buyer.   
Riecker testified that the subcontracting was a necessary part 
of the bankruptcy proceedings.  He stated that the work was 
part of the ﬁwind downﬂ of 
Respondent™s operations.  A num-ber of jobs in the plant were 
substantially or nearly substan-
tially completed and Respondent could not complete them.  
Interstate finished the work so that the jobs could be billed.  
According to Riecker, Interstate also did some jobs from start 
to finish.  These were jobs that were in Respondent™s ﬁpipelineﬂ and the customers could not quick
ly find another supplier.  It 
made sense for Interstate to do the work and for Respondent to 
bill the customers.  This gave the customers time to find an-
other supplier.  Riecker testified that Respondent supplied pa-
per and ink to Interstate from its inventory; thus, Interstate did 
not bill Respondent for the paper 
and ink it used to complete 
the jobs.  Riecker believed that
 the subcontracting continued 
until some time in November 2001.  Riecker stated that unit 
employees could not complete the work because there was no 
cash to pay them and no approval from the bankruptcy court for 
the employees to work.   
Levinson™s testified that Re
spondent™s October operating 
costs included $55,522 in purchases
 of paper, ink, and materi-
als.  He stated that the purchases were made for work that was 

completed in-house.  However,
 Levinson submitted a document 
to the bankruptcy court that lis
ted this amount under the costs 
of performing subcontracted work. 
 Levinson also testified that 
Respondent could not have completed the subcontracted work 
in-house because it had no money to buy materials and to pay 

people.   
Levinson testified that one reason to subcontract work to In-
terstate was to avoid potential lawsuits from Respondent™s cus-tomers if it failed to complete work it had contracted to perform 

for them.  There is no evidence that any such lawsuits were 
filed.   
According to Levinson there were 
as many as a dozen jobs in 
the pipeline on September 28 when
 the first layoff notices went 
out.  Some of the work was to be performed pursuant to con-

tracts entered into as much as 
one year ago which required jobs 
to be done on a m
onthly basis.   
Respondent had gross revenues of $354,077 for the month of 
October 2001 all of which it attributed to the subcontracting 
arrangement.  Respondent paid 
Interstate $111,220 to perform 
the work but it lost money on 
the subcontracting arrangement 
due to its fixed operating and 
nonoperating expenses in Octo-
ber.  Thus, it cost Respondent
 about $500,000 to obtain the 
$354,077 revenue for the month of 
October.  Levinson testified 
that although Respondent lost m
oney on the subcontracting he 
believed that if the work was not completed the Company 
would have been sued for millions by its disappointed custom-
ers.  Levinson stated that a porti
on of the income attributed to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150 subcontracting was in fact wo
rk performed by Respondent™s 
employees.  For example, one project which was billed at 
$150,000 was 98-percent complete but had to be bound.  The 
subcontractor charged $9000 to bind the documents.  On Re-
spondent™s income schedule the entire $150,000 is attributed to 
subcontracting work.   
A few jobs completed by Respo
ndent after the layoffs were 
very specialized and could not 
be handled by Interstate.  
Riecker knew that the work was offered to unit employees but 
he did not know whether they were paid according to the col-
lective-bargaining agreement.  Riecker stated that he had heard 
that Pressroom Manager Pat Conway
 offered such work to laid-
off employees although he did not speak to Conway about this.
5  Riecker did not know whether Conway offered the work pursu-
ant to the terms of the collective-bargaining agreement.   
Robert Borgstedt testified that he was laid off from his job as 
a second-shift foreman on September 28 or 29, 2001,  One or 
two weeks after his layoff Conway telephoned Borgstedt and 
asked him to come to the plant and run a job consisting of about 
90,000 sheets for which he would be paid in cash.  Conway did 
not tell Borgstedt whether the wages would conform to the 
collective-bargaining agreement.  Borgstedt refused the job 
because he was afraid that he would have difficulty collecting 
his pay.  Conway was not called 
to testify herein.   Levinson 
testified that no one was ever paid cash by Respondent. 
III. DISCUSSION AND CONCLUSIONS 
A. Positions of the Parties 
The General Counsel acknowledges
 that Respondent was in 
a precarious financial condition 
and that it had to close its 
doors.  However, the General Counsel maintains that Respon-
dent ﬁshould have bargained with the Union about the work 
remaining in the pipeline before
 it subcontracted it out.ﬂ  The 
General Counsel points out that Respondent supplied ink and 

paper to Interstate for the subcontracted work and that Respon-
dent offered work to a unit member on a cash basis.  The Gen-

eral Counsel concludes that Respondent, therefore, would have 

been able to complete the work in-house if it had scheduled the 
funds to pay unit employees wh
en it submitted a budget to its 
lender and then the bankruptcy court.  According to the General 

Counsel the collective-bargaini
ng agreement specifically per-
mits subcontracting only if a fixe
d percentage of unit jobs are 
retained.  In the instant case, 65 percent of the employees were 
not retained and the Respondent wa
s not privileged to contract 
out the unit work without bargaining with the Union.  Finally, 
the General Counsel argues, Re
spondent was not faced with 
exigent circumstances such as would allow it to disregard its 
duty to bargain with the Union. 
The Charging Party asserts that
 Respondent had decided to 
break up the Company and sell the assets with the good will.  
Respondent intended that the Pe
nnsylvania facility would be 
sold and operated on a nonunion basis.  According to the 
Charging Party Respondent planned to subcontract work to 
Interstate so that Interstate would have an ongoing concern and 
would pick up the work once the equipment was brought to 
Pennsylvania.  Respondent™s plan was to submit a budget to the 
                                                          
 5 Levinson also identified Conway as a plant manager. 
bankruptcy court that supported a 
decision to subcontract; thus, 

the budget did not provide for the payment of unit employees 
past October 5.  The Charging Party urges that Respondent 
could have submitted a budget to GE Capital and to the bank-
ruptcy court that provided for the payment of wages to unit 
employees in order to finish the work that was in the pipeline 
rather than have the work contracted out to Interstate.  The 
Charging Party points out that th
e machinery, paper, and ink 
required to finish the jobs was 
in the possession of Respondent.  

The Charging Party states that
 Respondent did not negotiate 
with the Union about the subcontracting.  The collective-
bargaining agreement says that the employer cannot subcon-
tract work when the unit falls below 65 percent of its strength.  
By contracting out and failing to
 negotiate over this decision, 
Respondent violated the collecti
ve-bargaining contract.  The 
contract had not been set aside by
 the bankruptcy court.  It was 
Respondent™s own actions that 
made it impossible to pay the 
unit employees past October 5.   
The Respondent argues that the 
subcontracting to Interstate was permitted under the collective-bargaining agreement.  Re-
spondent relies on Riecker™s testimony that in October 2001 
there was not a loss of permanent jobs as a direct and primary 
result of subcontracting.  Rather, the loss of permanent jobs 
was due to plant closing.  The Respondent urges that the re-
quirement of collective bargaining is subject to an exception in 
the case of impossibility.  Respondent asserts that in this case 
no option existed except to lay 
off all the employees and sub-
contract work in progress.  Re
spondent further asserts that the 
employer™s reason for subcontra
cting centered around the scope 
and direction of the Company™s 
future viability and was there-
fore solely an economic decision.  Citing 
Dorsey Trailers, Inc. 
v. NLRB
, 134 F.3d 125, 130 (3d Cir. 1998), Respondent con-
cludes that the decision to subcontract was not subject to man-
datory bargaining.   
B. Conclusions 
The testimony of the witnesses shows that most of the unit 
employees were laid off on Se
ptember 28 or 29, but that a 
number worked in the plant until 
October 5.  Further, unit em-
ployees were working past that 
day according to the testimony 
of Riecker who stated that by the second week of October the 
plant employed two or three people.  Riecker also testified that 
the specialized jobs that could not be done by Interstate were 
offered to unit employees after the layoff. Riecker could not say 

whether the workers were paid according to the collective-
bargaining agreement.  Borgstedt testified that Conway called 
and offered him a job for cash 1 
or 2 weeks after he was laid 
off.  I find that the record conclusively establishes that Respon-

dent continued to perform some work using unit employees 
after October 5.  Although this issue was clearly raised during 
the presentation of the General Counsel™s case the Respondent 
did not take the opportunity to introduce any evidence showing 
what mechanism was used to pay the employees.  It is, there-
fore, a fair assumption that Respondent™s lender and the bank-
ruptcy court approved the payment of wages to unit members 
after October 5 and that approval was also obtained for the 
payment of utilities required to run the jobs.   
 LENZ & RIECKER 151Riecker testified that the subcontracting to Interstate contin-
ued until November.  I note that the subcontracting agreement 
with Interstate was submitted to the bankruptcy court for ap-
proval on December 14, 2001, long after most of the work was 
done and delivered to customers.  The subcontracting agree-
ment provides that Interstate will do the work for Respondent on a COD basis.  Therefore, funds were available for payment 
to Interstate long before th
e bankruptcy court approved the 
arrangement in December.   
Levinson testified that when he negotiated with GE Capital 
and prepared the budget for the period after September 28 he 
knew that the Respondent intende
d to subcontract unit work 
and he did not include a line item to pay unit employees.  In 
fact, Levinson testified, he had 
known at the end of August that 
if Respondent did not sell th
e business it might subcontract 
work.  Thus, Respondent was aware before October 5 that it 
wished to contract out unit work.   
The facts discussed above show that GE Capital funded the 
winding down of the business including work done by unit 
employees and by subcontractors after October 5.  Although 
Respondent argues that it could not employ unit members after 
October 5 because it did not have approval from the lender or 
the bankruptcy court, this was a
pparently not the case.  Indeed, 
the evidence shows that GE Capital did fund payment of unit 

members after October 5.  And it was apparently not unlawful 
for Respondent to enter into th
e subcontracting agreement and 
make payments to Interstate lo
ng before the bankruptcy court 
had approved the action.  Responde
nt has not shown why, if it 

could employ a few unit members to finish jobs that could not 
be done by Interstate after Octo
ber 5, it could not have em-
ployed unit members to finish all the jobs.  The evidence shows 

that Respondent furnished ink and 
paper to Interstate.  Clearly, 
those materials could have be
en used in Respondent™s own 
plant.   
Respondent argues that its deci
sion to lay off the remaining 
employees and subcontract unit work is an exception to the 

duty to bargain based on the doctrine of ﬁimpossibility.ﬂ  No 
witness provided testimony to s
how why Respondent could not 
have bargained with the Union concerning its intention to sub-

contract when it first formed that intention in August.  I find 
that the argument of ﬁimpossibilityﬂ or ﬁexigent circumstancesﬂ 
is not valid.  No circumstances existed which would have pre-vented Respondent from informing and negotiating with the 
Union on the subject of laying 
off employees and contracting 
out the unit work.  I contrast the facts in this case with the facts 

in cases where there was no money at all left to continue the 
employer™s business and the business closed due to a rapidly 
developing catastrophe or emergency.  
National Terminal Bak-
ing Co., 190 NLRB 465 (1971); 
M & M Transportation Co.
, 239 NLRB 73, 75, (1978); 
Raskin Packing Co.
, 246 NLRB 78 
(1979).  In this case, as shown above, Respondent had access to 
ink, paper, and sufficient funds
 to pay both unit employees and 
a subcontractor after October 5.
  Respondent™s argument based 
on Dorsey Trailers, Inc. v. NLRB
, supra, is not convincing.  In that decision, the court found th
at an employer subcontracted 
unit work in order to avoid losing sales of trucks that the unit 
employees could not have produced.  The court said, ﬁ[N]or 
was there an adverse impact on the bargaining unit.ﬂ  The court 
held that the subcontracting was not a mandatory subject of 
bargaining.  In the instant case, Respondent™s own evidence 
shows that unit employees could have done the work in ques-
tion and there unquestionably was 
an adverse impact in that 
unit employees were laid off sooner than they would have been 

in the absence of the subcontracting.
  It is not possible to decide whether labor costs were a fact
or in Respondent™s decision to 
subcontract because the record contains no evidence on this 
subject.   
The language of the 1997 Letter of Agreement is designed to 
prohibit subcontracting where it woul
d result in a loss of jobs to 
the extent that 65 percent of the work force would not be re-

tained.  There is no dispute that
 the Respondent, pursuant to the 
1997 Agreement, had the right to sell its assets and operations 

and discontinue and el
iminate its operations. 
 Pursuant to that 
right most of the work force was 
laid off at the end of Septem-
ber. The only issue is the layoff of those few employees who 
might have been kept on to perform the work that Respondent 
gave to Interstate.  Although these employees did not amount to 
65 percent of the work force I find that the letter agreement did 

not waive their rights to employ
ment.  These employees might 
have been employed for a few weeks more finishing the jobs in 
the pipeline with the paper and ink on the premises.  When 
those few employees who might have done the work that Re-
spondent contracted out were laid
 off, their layoffs were the 
ﬁdirect and primary result of subcontractingﬂ as specified in the 
Agreement.  It is of no moment th
at their jobs might have lasted 
but a few weeks longer.  Thus, the contract prohibited those 
layoffs which were the direct 
and primary result of the subcon-
tract with Interstate.  I find that the language of the 1997 Letter 
of Agreement did not privilege 
Respondent to layoff unit em-
ployees while it subcontracted un
it work after October 5, 2001.   
It is undisputed that Respondent did not give prior notice to 
the Union of its desire to contract out the work remaining after 

October 5 and did not bargain over the layoffs of the employees 
who might have performed that work.  I find that Respondent 
violated Section 8(a)(1) and (5) of the Act.   
Borgstedt™s testimony that 
Manager Conway offered him 
unit work in October but stated that he would be paid cash was uncontradicted on the record.  I find that Respondent offered 

Borgstedt work on terms not consistent with the collective-
bargaining agreement.  Respon
dent bypassed the Union and 
dealt directly with bargaining 
unit employees by offering them 

bargaining unit work under terms and conditions other than 
those described in the parties™ collective-bargaining agreement.  
Respondent thus violated Section 
8(a)(1) and (5) of the Act.   
CONCLUSIONS OF LAW 
1. At all material times Lo
cal 31, Graphic Communications 
International Union is the exclusive collective-bargaining rep-
resentative of Respondent™s em
ployees in the following unit: 
 All employees of the Employer
 operating or assisting on 
printing presses, including le
tterpress offset, (lithographic) 
and associated devices.  Also, employees employed as offset 
cameramen, strippers and platemakers, all darkroom work, 
opaquing and dot etching, porters, utility men and stock han-
dlers in the pressroom, except those employees employed in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152 member shops who are under contract with another recog-
nized union. 
 2. By laying off its employees
 and subcontracting unit work 
without notice to and bargaining with Local 31, Graphic Com-
munications International Union,
 Respondent violated Section 
8(a)(1) and (5) of the Act. 
3. By dealing directly with bargaining unit employees and 
bypassing Local 31, Graphic Co
mmunications International 
Union, Respondent violated Section 
8(a)(1) and (5) of the Act.   
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent, having unlawfully laid off its employees 
and subcontracted unit work without notice to and bargaining 
with the Union, must be ordere
d to make whole those employ-
ees who would have performed the work but for Respondent™s 
unfair labor practices, less any net interim earnings, as pre-
scribed in F. W. Woolworth Co.,
 90 NLRB 289 (1950), with 
interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).   
[Recommended Order omitted from publication.] 
  